Exhibit 10.3



REGISTRATION RIGHTS AGREEMENT
by and among
The Walt Disney Company
and
George W. Lucas, Jr.
as trustee of
The George W. Lucas, Jr. Fourth Amended and Restated Living Trust,
dated as of May 18, 2009
Dated as of December 21, 2012



 



--------------------------------------------------------------------------------




This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of December 21,
2012, by and among The Walt Disney Company, a Delaware corporation (“Parent”),
and George W. Lucas, Jr., as trustee of The George W. Lucas, Jr. Fourth Amended
and Restated Living Trust, dated as of May 18, 2009 (the “Shareholder”).
WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of October 30,
2012 (the “Merger Agreement”), by and among Parent, Valor Acquisition Sub, Inc.,
a California corporation and a direct wholly owned subsidiary of Parent (“Merger
Sub”), Valor Merger Sub, LLC, a single member Delaware limited liability company
and a direct wholly owned subsidiary of Parent (“Merger LLC”), Lucasfilm Ltd., a
California corporation and predecessor in interest of Lucasfilm Ltd. LLC, a
California limited liability company (the “Company”), GDEE Inc., a California
corporation (“NewCo”), and Lucas, as Shareholder Representative, Parent will
acquire the Company through a merger of Merger Sub with and into NewCo with
NewCo surviving (the “Merger”).
WHEREAS, it is a condition to the obligation of the Company, NewCo, Parent,
Merger Sub and Merger LLC to effect the Merger that this Agreement be executed
and delivered.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
1.DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:
“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
“Agents” shall have the meaning set forth in Section 5.1.
“Agreement” shall have the meaning set forth in the Preamble hereto.
“Blackout Notice” shall have the meaning set forth in Section 2.4.
“Blackout Period” shall have the meaning set forth in Section 2.4.
“Claims” shall have the meaning set forth in Section 5.1.
“Company” shall have the meaning set forth in the Recitals hereto.
“Effectiveness Period” shall have the meaning set forth in Section 4.1(b).






--------------------------------------------------------------------------------



“Electing Holders” shall have the meaning set forth in Section 2.1(a).
“Eligible Holder” shall have the meaning set forth in Section 2.1(a).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
“Holder” shall mean the Shareholder for so long as it owns directly or
indirectly any Registrable Securities and its Permitted Transferees for so long
as such Permitted Transferees own any Registrable Securities.
“Holders’ Counsel” shall mean one firm of counsel to the Holders of Registrable
Securities, which counsel shall be selected by the Holders of a majority of the
Registrable Securities.
“Inspectors” shall have the meaning set forth in Section 4.1(g).
“Lucas” means Mr. George W. Lucas, Jr.
“Merger” shall have the meaning set forth in the Recitals hereto.
“Merger Agreement” shall have the meaning set forth in the Recitals hereto.
“Merger Sub” shall have the meaning set forth in the Recitals hereto.
“Merger LLC” shall have the meaning set forth in the Recitals hereto.
“NewCo” shall have the meaning set forth in the Recitals hereto.
“Parent” shall have the meaning set forth in the Preamble hereto.
“Parent Common Stock” shall mean the common stock, par value $.01 per share, of
Parent.
“Permitted Transferees” shall mean (i) any Person to whom the Shareholder
transfers Registrable Securities by will or intestacy, (ii) Lucas or any spouse,
domestic partner, parent, sibling, child or grandchild of Lucas, (iii) any trust
all of the current beneficiaries and presumptive remaindermen of which are one
or more of the individuals described in clause (ii); or (iv) any charitable
organization listed on Schedule 1 hereto to which the Shareholder has donated at
least 2,000,000 shares of Registrable Securities; provided that any such
transferee shall have executed and delivered to Parent an agreement whereby such
transferee becomes a party to this Agreement. For this purpose, “presumptive
remaindermen” shall refer to those individuals entitled to a share of the
trust’s assets if it were then to terminate.

2



--------------------------------------------------------------------------------



“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Prospectus” shall mean the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus and any prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the Securities Act), and any such Prospectus as amended or supplemented by
any prospectus supplement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and in each case including all
material incorporated by reference (or deemed to be incorporated by reference)
therein.
“Records” shall have the meaning set forth in Section 4.1(g).
“Registrable Securities” shall mean (i) the shares of Parent Common Stock issued
to the Shareholder in the Merger and (ii) any and all equity interests of Parent
or any successor or assign of Parent (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for, or in
substitution for such shares of Parent Common Stock by reason of any
distribution, stock dividend, split (forward or reverse), combination,
recapitalization, reclassification, merger, consolidation or otherwise. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (A) a registration statement with respect to the
sale of such securities shall have been declared effective under the Securities
Act and such securities shall have been disposed of in accordance with such
registration statement, (B) such securities have been sold pursuant to Rule 144
(or any similar provisions then in force) under the Securities Act or such
securities may be sold by such Holder to the public without registration in
compliance with Rule 144 under the Securities Act (or any similar rule then in
force) or (C) such securities shall have ceased to be outstanding.
“Registration” shall mean the registration required to be effected by Parent
pursuant to Section 2.1.
“Registration Expenses” shall mean any and all reasonable and customary expenses
incident to performance of or compliance with this Agreement by Parent and its
subsidiaries, including, without limitation (i) all SEC, stock exchange, FINRA
and other registration, listing and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
and compliance with the rules of any stock exchange (including reasonable fees
and disbursements of counsel in connection with such compliance and the
preparation of a blue sky memorandum and legal investment survey), (iii) all
reasonable and customary expenses of any Persons retained by Parent in preparing
or assisting in preparing, word processing, printing, distributing, mailing and
delivering any Registration Statement, any Prospectus, securities certificates
and other documents relating to the performance of or compliance with this
Agreement, (iv) the fees and disbursements of counsel for Parent, (v) the
reasonable and customary fees and disbursements of Holders’ Counsel in
connection with the filing of the Registration Statement under Section 2.1, and
(vi) the reasonable and customary fees and disbursements of all independent
public accountants

3



--------------------------------------------------------------------------------



(including the expenses of any audit and/or “cold comfort” letters) and the
reasonable and customary fees and expenses of other Persons, including experts,
retained by Parent; provided, however, Registration Expenses shall not include
discounts and commissions payable to underwriters, selling brokers, dealer
managers or other similar Persons engaged in the distribution of any of the
Registrable Securities and applicable transfer and documentary stamp taxes, if
any.
“Registration Statement” shall mean any registration statement of Parent that
covers any Registrable Securities and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.
“SEC” shall mean the Securities and Exchange Commission, or any successor agency
having jurisdiction to enforce the Securities Act.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.
“Shareholder” shall have the meaning set forth in the Preamble hereto.
“Shelf Registration” shall have the meaning set forth in Section 2.1(a).
“Underwriters” shall mean the underwriters, if any, of the offering of
Registrable Securities pursuant to an Underwritten Shelf Take-Down.
“Underwritten Shelf Take-Down” shall have the meaning set forth in Section
2.1(b).
“Withdrawn Registration” shall have the meaning set forth in Section 2.1(a).
“Withdrawn Request” shall have the meaning set forth in Section 2.1(a).
2.    REGISTRATION UNDER THE SECURITIES ACT.
2.1    Registration.
(a)    Right to Registration. Subject to Section 2.4, within 30 days after the
date of this Agreement, Parent shall use its commercially reasonable efforts to
register under the Securities Act all of the Registrable Securities then held by
all Holders on Form S‑3 (including pursuant to Rule 415 under the Securities Act
(a “Shelf Registration”)) by filing with the SEC a Registration Statement. The
intended method of distribution to be included in the Shelf Registration is set
forth in Annex A attached hereto. If Parent is a “well known seasoned issuer”
(as defined in Rule 405 under the Securities Act), the Registration Statement
shall be an Automatic Shelf Registration Statement (as defined in Rule 405
promulgated under the Securities Act). Subject to Section 2.4, Parent shall, as
expeditiously as possible but in any event within 30 days after the date of this
Agreement, use its commercially reasonable efforts to cause

4



--------------------------------------------------------------------------------



to be filed with the SEC the Registration Statement providing for the
registration under the Securities Act of all of the Registrable Securities then
held by all Holders. Parent agrees to include in any such Registration Statement
all information about a selling Holder which such selling Holder, upon advice of
counsel, shall reasonably request, and which is provided to Parent at least 10
days prior to the date Parent is required to file the Registration Statement.
Parent shall use its commercially reasonable efforts to have such Registration
Statement declared effective by the SEC as soon as practicable thereafter. Once
declared effective by the SEC, Parent shall use its commercially reasonable
efforts to keep any Registration Statement continuously effective for the
Effectiveness Period.
A request to withdraw the filing of the Registration Statement (a “Withdrawn
Request”) by the Holders of a majority of the Registrable Securities (the
“Electing Holders”) may be withdrawn prior to the effectiveness thereof by the
Electing Holders (a “Withdrawn Registration”), and such withdrawal shall be
treated as if the Registration required by the Company shall have been effected
pursuant to this Section 2.1, unless the Electing Holders reimburse Parent for
its reasonable out-of-pocket Registration Expenses relating to the preparation
and filing of such Registration Statement; provided, however, that if a
Withdrawn Request or Withdrawn Registration Statement is made (A) because of a
material adverse change in the business, financial condition or prospects of
Parent, or (B) because of a postponement of such registration pursuant to
Section 2.4, or (C) because Parent shall fail to file the Registration Statement
within the time period specified by this Agreement other than as a result of a
postponement pursuant to Section 2.4, then such withdrawal shall not be treated
as a Registration effected pursuant to this Section 2.1, and Parent shall pay
all Registration Expenses in connection therewith.
(b)    Underwritten Shelf Take-Down; Selection of Underwriters. In connection
with any proposed underwritten resale of Registrable Securities (an
“Underwritten Shelf Take-Down”) that is pursuant to a Shelf Registration, each
Holder participating in such Underwritten Shelf Take-Down agrees, in an effort
to conduct any such Underwritten Shelf Take-Down in the most efficient and
organized manner, to coordinate reasonably with the other Holders prior to
initiating any sales efforts and cooperate reasonably with the other Holders as
to the terms of such Underwritten Shelf Take-Down, including, without
limitation, the aggregate amount of Registrable Securities to be sold and the
number of Registrable Securities to be sold by each Holder in the Underwritten
Shelf Take-Down. The sole or managing Underwriters and any additional investment
bankers and managers to be used in connection with an Underwritten Shelf
Take-Down shall be selected by Parent, subject to the prior written consent of
the Holders of a majority of the Registrable Securities participating in such
Underwritten Shelf Take-Down, such consent to not be unreasonably withheld or
delayed. Notwithstanding anything herein to the contrary, in no event shall
Holders be entitled to effect an Underwritten Shelf Take-Down (x) unless the
aggregate gross proceeds expected to be received from the sale of Registrable
Securities in such Underwritten Shelf Take-Down are at least $512,383,712 and
(y) on more than three (3) occasions.
(c)    Effective Registration Statement; Suspension. A Registration Statement
shall not be deemed to have become effective (and the registration required by
Section 2.1(a)

5



--------------------------------------------------------------------------------



will not be deemed to have been effected) (i) unless it has been declared
effective by the SEC and remains effective in compliance with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement for the time period specified herein, or
(ii) if the offering of any Registrable Securities pursuant to such Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other governmental agency or court.
(d)    Certain Registration Amendments and Supplements. If a Person becomes a
Holder of at least 10,000 shares of Registrable Securities (“Eligible Holder”)
after a Shelf Registration becomes effective under the Securities Act, Parent
shall, as promptly as is reasonably practicable following delivery of written
notice to Parent of such Person becoming an Eligible Holder and requesting for
its name to be included as a selling securityholder in the prospectus related to
the Shelf Registration (with such notice to include all information regarding
such Eligible Holder that is required by applicable law to be included in a
Registration Statement with respect to a selling secutiryholder), and in any
event within 20 calendar days after receipt by Parent of a valid notice:
(1)    if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration and any necessary supplement or amendment to any document
incorporated therein by reference and file any other required document with the
SEC so that such Eligible Holder is named as a selling securityholder in the
Shelf Registration and the related prospectus in such a manner as to permit such
Eligible Holder to deliver a prospectus to purchasers of the Registrable
Securities in accordance with applicable law; provided however, that if a
post-effective amendment is required by the rules and regulations of the SEC in
order to permit resales by such Holder, Parent shall not be required to file
more than three post-effective amendments or supplements to the related
prospectus for such purpose in any calendar year;
(2)    if, pursuant to Section 2.1(d)(1) hereof, Parent shall have filed a
post-effective amendment to the Shelf Registration, use its commercially
reasonable efforts to cause such post-effective amendment to become effective
under the Securities Act as soon as reasonably practicable thereafter; and
(3)    notify such Eligible Holder as promptly as is reasonably practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 2.1(d)(1) hereof.
(e)    S-3 Eligibility. Parent shall use its commercially reasonable efforts to
remain a well known seasoned issuer eligible to use an Automatic Shelf
Registration Statement on Form S‑3.
2.2    Expenses. Parent shall pay all Registration Expenses in connection with
the Registration, whether or not such registration shall become effective and
whether or not all Registrable Securities are withdrawn or otherwise ultimately
not included in such registration, except as otherwise provided with respect to
a Withdrawn Request and a Withdrawn Registration in Section 2.1(a). The Holders
shall pay and be responsible for and shall indemnify and hold

6



--------------------------------------------------------------------------------



Parent harmless against all expenses (other than Registration Expenses) in
connection with the offer and sale of the Holders’ Registrable Securities.
Without limiting the generality of the foregoing, the Holders shall pay all
discounts and commissions payable to underwriters, selling brokers, managers or
other similar Persons engaged in the distribution of the Holders’ Registrable
Securities pursuant to any registration pursuant to this Section 2 and
applicable transfer and documentary stamp taxes, if any.
2.3    Underwritten Offerings.
(a)    Underwritten Shelf Take-Downs. If requested by the sole or lead managing
Underwriter for any Underwritten Shelf Take-Down, Parent shall enter into a
customary underwriting agreement with the Underwriters for such offering, such
agreement to be reasonably satisfactory in substance and form to Parent and to
the Holders of a majority of the Registrable Securities participating in such
Underwritten Shelf Take-Down and to contain such representations and warranties
by Parent and such other terms as are customary in agreements of that type,
including, without limitation, indemnification and contribution to the effect
and to the extent provided in Section 5.
(b)    Holders to be Party to Underwriting Agreement. The Holders participating
in an Underwritten Shelf Take-Down shall be party to the underwriting agreement
between Parent and such Underwriters and may, at such Holders’ option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, Parent to and for the benefit of such Underwriters
shall also be made to and for the benefit of such Holders and that any or all of
the conditions precedent to the obligations of such Underwriters under such
underwriting agreement be conditions precedent to the obligations of such
Holders; provided, however, that Parent shall not be required to make any
representations or warranties with respect to written information provided by
such Holders for inclusion in the Registration Statement pursuant to
Section 4.2. No such Holder shall be required to make any representations or
warranties to, or agreements with, Parent or the Underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
Registrable Securities and such Holder’s intended method of disposition.
(c)    Participation in Underwritten Registration. Notwithstanding anything
herein to the contrary, no Person may participate in any Underwritten Shelf
Take-Down hereunder unless such Person (i) agrees to sell its securities on the
terms and conditions provided in any underwriting agreement pertaining to such
Underwritten Shelf Take-Down approved by the Persons entitled hereunder to
approve such arrangement and (ii) accurately completes and executes in a timely
manner all questionnaires, powers of attorney, custody agreements, lock-up
agreements, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.
2.4    Postponements. Parent shall be entitled to postpone a Registration
(including, for the avoidance of doubt, the filing of the Shelf Registration
under Section 2.1(a)) and to require the Holders to discontinue the disposition
of their securities covered by a Shelf Registration during any Blackout Period
(as defined below) (i) if Parent reasonably and in good faith determines that
effecting such a registration or continuing such disposition at such time would

7



--------------------------------------------------------------------------------



have an adverse effect upon a proposed sale of all (or substantially all) of the
assets of Parent or a merger, reorganization, recapitalization or similar
transaction affecting the capital structure or equity ownership of Parent or
other extraordinary transaction involving Parent or any of its material
subsidiaries or divisions or (ii) if Parent is in possession of material
information which Parent reasonably and in good faith determines is not in the
best interest of Parent to disclose in a registration statement at such time;
provided, however, that Parent may only delay a Registration pursuant to this
Section 2.4 by delivery of a Blackout Notice (as defined below) under
Section 2.1 for no longer than 45 days from the date of the Blackout Notice (or
such earlier time as such transaction is consummated, abandoned or no longer
proposed or the material information has been made public) (the “Blackout
Period”). The Blackout Period shall be terminated if, in the case of a deferral
pursuant to the preceding sentence, the proposed transaction is disclosed or
terminated. There shall not be more than two (2) Blackout Periods in any twelve
(12) month period and not for more than an aggregate of 60 days (provided,
however, that, for the initial twelve (12) month period following the date of
this Agreement, this number of days will be increased by the number of days less
than 30 days following the date of this Agreement in which Parent files the
Registration Statement pursuant to Section 2.1, if any) during any twelve (12)
month period. Parent shall promptly notify the Electing Holders in writing (a
“Blackout Notice”) of any decision to postpone a Registration or to discontinue
sales of Registrable Securities covered by a Shelf Registration pursuant to this
Section 2.4 and shall include a general statement of the reason for such
postponement, if applicable, an approximation of the anticipated delay and an
undertaking by Parent promptly to notify the Electing Holders as soon as a
Registration may be effected or sales of Registrable Securities covered by a
Shelf Registration may resume, which in either case such resumption shall take
place no later than 20 calendar days following the consummation or termination
of the transaction or disclosure of the material information, as applicable. The
Electing Holders shall treat all notices received from Parent pursuant to this
Section 2.4 in the strictest confidence and shall not disseminate such
information.
3.    [Intentionally Omitted].
4.    REGISTRATION PROCEDURES.
4.1    Obligations of Parent. Subject to Section 2.4, whenever Parent is
required to effect the registration of Registrable Securities under the
Securities Act pursuant to Section 2 of this Agreement, Parent shall, as
promptly as practicable:
(d)    prepare and file with the SEC the requisite Registration Statement to
effect such registration, which Registration Statement shall comply as to form
in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith, and
Parent shall use its commercially reasonable efforts to cause such Registration
Statement to become effective; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto,
or comparable statements under securities or blue sky laws of any jurisdiction,
Parent shall (i) provide Holders’ Counsel and any other Inspector with a
reasonable opportunity to review such Registration Statement and each Prospectus
included therein (and each amendment or supplement thereto or comparable

8



--------------------------------------------------------------------------------



statement but excluding any filing made under the Exchange Act that is
incorporated by reference therein) to be filed with the SEC, and (ii) not file
any such Registration Statement or Prospectus (or amendment or supplement
thereto or comparable statement) with the SEC to which Holders’ Counsel, the
Electing Holders or any other Inspector shall have reasonably objected on the
grounds that such filing does not comply in all material respects with the
requirements of the Securities Act or of the rules or regulations thereunder;
(e)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary (i) to keep such Registration Statement effective, and (ii) to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement, in each case
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller(s) thereof set
forth in such Registration Statement; provided, that Parent shall cause such
Registration Statement to remain effective for a period ending on the earliest
to occur of (i) the date on which all the Holders’ Registrable Securities have
been sold pursuant to such Registration Statement, (ii) the date the Registrable
Securities may be sold by a Holder to the public without registration in
compliance with Rule 144 under the Securities Act (or any similar rule then in
force) and (ii) the third (3rd) anniversary of the effective date of such
registration statement (the “Effectiveness Period”);
(f)    furnish, without charge, to the Electing Holders and each Underwriter, if
any, of the securities covered by such Registration Statement, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), and the Prospectus included in such
Registration Statement (including each preliminary Prospectus) in conformity
with the requirements of the Securities Act, and other documents, as the
Electing Holders and Underwriter may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by the
Holders (Parent hereby consenting to the use in accordance with applicable law
of each such Registration Statement (or amendment or post-effective amendment
thereto) and each such Prospectus (or preliminary prospectus or supplement
thereto) by the Electing Holders and the Underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Registration Statement or Prospectus);
(g)    prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify all Registrable
Securities and other securities covered by such Registration Statement under
such other securities or blue sky laws of such jurisdictions as the Electing
Holders or the sole or lead managing Underwriter, if any, may reasonably request
to enable the Holders to consummate the disposition in such jurisdictions of the
Registrable Securities owned by the Holders and to continue such registration or
qualification in effect in each such jurisdiction for as long as such
Registration Statement remains in effect (including through new filings or
amendments or renewals); and do any and all other acts and things that may be
necessary or advisable to enable the Holders to consummate the disposition in
such jurisdictions of the Registrable Securities owned by the Holders; provided,
however, that Parent shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not

9



--------------------------------------------------------------------------------



otherwise be required to qualify but for this Section 4.1(d), (ii) subject
itself to taxation in any such jurisdiction, or (iii) consent to general service
of process in any such jurisdiction;
(h)    use its commercially reasonable efforts to obtain all other approvals,
consents, exemptions or authorizations from such governmental agencies or
authorities as may be necessary to enable the Holders to consummate the
disposition of such Registrable Securities;
(i)    promptly notify Holders’ Counsel, the Electing Holders and the sole or
lead managing Underwriter, if any: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been filed
and, with respect to the Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of any request by the SEC or any state
securities or blue sky authority for amendments or supplements to the
Registration Statement or the Prospectus related thereto or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threat of any
proceedings for that purpose, (iv) of the receipt by Parent of any notification
with respect to the suspension of the qualification of any Registrable
Securities for sale under the securities or blue sky laws of any jurisdiction or
the initiation of any proceeding for such purpose, (v) of the existence of any
fact of which Parent becomes aware or the happening of any event which results
in (A) the Registration Statement containing an untrue statement of a material
fact or omitting to state a material fact required to be stated therein or
necessary to make any statements therein not misleading, or (B) the Prospectus
included in such Registration Statement containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make any statements therein, in the light of the circumstances
under which they were made, not misleading, (vi) if at any time the
representations and warranties contemplated by Section 2.3(b) cease to be true
and correct in all material respects, and (vii) of Parent’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate or that there exists circumstances not yet disclosed to the
public which make further sales under such Registration Statement inadvisable
pending such disclosure and post-effective amendment; and, if the notification
relates to an event described in any of the clauses (ii) through (vii) of this
Section 4.1(f), Parent shall, subject to its postponement rights under
Section 2.4, promptly prepare a supplement or post-effective amendment to such
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that (1) such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading (and shall furnish to the Electing Holders and each Underwriter,
if any, a reasonable number of copies of such Prospectus so supplemented or
amended); and if the notification relates to an event described in clause (iii)
of this Section 4.1(f), Parent shall use commercially reasonable efforts to
prevent the entry of such stop order or to remove it if entered as soon as
reasonably practicable after such order is entered;

10



--------------------------------------------------------------------------------



(j)    make available for inspection by the Electing Holders, any sole or lead
managing Underwriter participating in any disposition pursuant to such
Registration Statement, Holders’ Counsel and any attorney, accountant or other
agent retained by the Holders, or any Underwriter (each, an “Inspector” and,
collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of Parent and any subsidiaries thereof as may
be in existence at such time (collectively, the “Records”) as shall be
necessary, in the opinion of the Electing Holders’ and such Underwriters’
respective counsel, to enable them to exercise their due diligence
responsibility and to conduct a reasonable investigation within the meaning of
the Securities Act, and cause Parent’s and any subsidiaries’ or officers,
directors and employees, and the independent public accountants of Parent, to
supply all information reasonably requested by any such Inspectors in connection
with such Registration Statement;
(k)    obtain an opinion from Parent’s counsel and a “cold comfort” letter from
Parent’s independent public accountants who have certified Parent’s financial
statements included or incorporated by reference in such Registration Statement,
in each case dated the date of the Prospectus that is part of such Registration
Statement (and if such registration involves an Underwritten Shelf Take-Down,
dated the date of the closing under the underwriting agreement), in customary
form and covering such matters as are customarily covered by such opinions and
“cold comfort” letters delivered to underwriters in underwritten public
offerings, which opinion and letter shall be reasonably satisfactory to the sole
or lead managing Underwriter, if any, and to the Electing Holders, and furnish
to the Electing Holders and to each Underwriter, if any, a copy of such opinion
and letter addressed to the Electing Holders (in the case of the opinion) and
Underwriter (in the case of the opinion and the “cold comfort” letter);
(l)    provide a CUSIP number for all Registrable Securities and provide and
cause to be maintained a transfer agent and registrar for all such Registrable
Securities covered by such Registration Statement not later than the
effectiveness of such Registration Statement;
(m)    otherwise comply with all applicable rules and regulations of the SEC and
any other governmental agency or authority having jurisdiction over the
offering, and make available to its security holders, as soon as reasonably
practicable but no later than 90 days after the end of any 12-month period, an
earnings statement (i) commencing at the end of any month in which Registrable
Securities are sold to Underwriters in an Underwritten Shelf Take-Down and
(ii) commencing with the first day of Parent’s calendar month next succeeding
each sale of Registrable Securities after the effective date of a Registration
Statement, which statement shall cover such 12-month periods, in a manner which
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
(n)    if so requested by any Electing Holder, use its commercially reasonable
efforts to cause all such Registrable Securities to be listed (i) on each
national securities exchange on which Parent’s securities are then listed or
(ii) if securities of Parent are not at the time listed on any national
securities exchange (or if the listing of Registrable Securities is not
permitted under the rules of each national securities exchange on which Parent’s
securities are then listed), on a national securities exchange designated by the
Electing Holder;

11



--------------------------------------------------------------------------------



(o)    keep the Electing Holders advised in writing as to the initiation and
progress of any registration under Section 2 hereunder;
(p)    enter into and perform customary agreements (including, if applicable, an
underwriting agreement in customary form) and provide officers’ certificates and
other customary closing documents;
(q)    cooperate with each seller and each underwriter participating in the
disposition of such Registrable Shares and their respective counsel;
(r)    cooperate with the Electing Holders and each Underwriter participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA and make reasonably
available its employees and personnel and otherwise provide reasonable
assistance to the Underwriter (taking into account the needs of Parent’s
businesses and the requirements of the marketing process) in the marketing of
Registrable Securities in any Underwritten Shelf Take-Down;
(s)    furnish to the Electing Holders and the sole or lead managing
Underwriter, if any, without charge, at least one manually-signed copy of the
Registration Statement and any post-effective amendments thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those deemed to be incorporated by
reference);
(t)    cooperate with the Electing Holders and the sole or lead managing
Underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
Underwriters or, if not an Underwritten Shelf Take-Down, in accordance with the
instructions of the Electing Holders at least three (3) business days prior to
any sale of Registrable Securities;
(u)    if requested by the sole or lead managing Underwriter or the Electing
Holders, immediately incorporate in a prospectus supplement or post-effective
amendment such information concerning the Holders, the Underwriters or the
intended method of distribution as the sole or lead managing Underwriter or the
Electing Holders reasonably request to be included therein and as is appropriate
in the reasonable judgment of Parent, including, without limitation, information
with respect to the number of shares of the Registrable Securities being sold to
the Underwriters, the purchase price being paid therefor by such Underwriters
and with respect to any other terms of the Underwritten Shelf Take-Down of the
Registrable Securities to be sold in such offering; make all required filings of
such Prospectus supplement or post-effective amendment as soon as notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment; and supplement or make amendments to any Registration Statement if
requested by the sole or lead managing Underwriter of such Registrable
Securities;
(v)    take all reasonable actions to ensure that any Free Writing Prospectus
(as defined in Rule 405 of the Securities Act) utilized in connection with any
Registration hereunder

12



--------------------------------------------------------------------------------



complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;
(w)    in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any equity securities included in such registration statement for sale in any
jurisdiction, use its commercially reasonable efforts promptly to obtain the
withdrawal of such order;
(x)    use its commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities; and
(y)    use its commercially reasonable efforts to take all other steps necessary
to expedite or facilitate the registration and disposition of the Registrable
Securities contemplated hereby.
4.2    Seller Information. Parent may require the Holders to furnish to Parent
such information regarding the Holders, the Holders’ Registrable Securities and
the Holders’ intended method of disposition as Parent may from time to time
reasonably request in writing; provided that such information shall be used only
in connection with such Registration.
4.3    Notice to Discontinue. Each Holder agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from Parent of the
happening of any event of the kind described in Section 4.1(f)(ii) through
(vii), such Holder shall forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4.1(f) and, if so directed by Parent,
such Holder shall deliver to Parent (at Parent’s expense) all copies, other than
permanent file copies, then in the Holder’s possession of the Prospectus
covering such Registrable Securities which is current at the time of receipt of
such notice. If Parent shall give any such notice, Parent shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement (including, without limitation, the period referred
to in Section 4.1(b)) by the number of days during the period from and including
the date of the giving of such notice pursuant to Section 4.1(f) to and
including the date when the Holders shall have received the copies of the
supplemented or amended prospectus contemplated by and meeting the requirements
of Section 4.1(f).
5.    INDEMNIFICATION; CONTRIBUTION.
5.1    Indemnification by Parent. Parent agrees to indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its officers, directors,
partners, members, shareholders, trustees, employees, Affiliates and agents
(collectively, “Agents”) and each Person

13



--------------------------------------------------------------------------------



who controls such Holder (within the meaning of the Securities Act) and its
Agents with respect to each registration which has been effected pursuant to
this Agreement, against any and all losses, claims, damages or liabilities,
joint or several, actions or proceedings (whether commenced or threatened) in
respect thereof, and expenses (as incurred or suffered and including, but not
limited to, any and all expenses incurred in investigating, preparing or
defending any litigation or proceeding, whether commenced or threatened, and the
reasonable fees, disbursements and other charges of legal counsel) in respect
thereof (collectively, “Claims”), insofar as such Claims arise out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement or Prospectus (including any preliminary, final or
summary prospectus and any amendment or supplement thereto) related to any such
registration or any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that Parent will not be liable in any such case
to the extent that any such Claims arise out of or are based upon any untrue
statement or alleged untrue statement of a fact or omission or alleged omission
of a fact so made in reliance upon and in conformity with written information
furnished to Parent by or on behalf of each Holder expressly for use therein.
5.2    Indemnification by the Holders. Each Holder severally and not jointly
agrees to indemnify and hold harmless, to the fullest extent permitted by law,
Parent and its Agents and each Person who controls Parent (within the meaning of
the Securities Act) and its Agents against any and all Claims, insofar as such
Claims arise out of or are based upon any untrue or alleged untrue statement of
a material fact contained in any Registration Statement or Prospectus (including
any preliminary, final or summary prospectus and any amendment or supplement
thereto) related to such registration, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to Parent by or on behalf of such Holder expressly for use therein;
provided, however, that the aggregate amount that each Holder shall be required
to pay pursuant to this Section 5.2 shall in no event be greater than the amount
of the net proceeds received by such Holder upon the sale of the Registrable
Securities pursuant to the Registration Statement giving rise to such Claims
less all amounts previously paid by the Holders with respect to any such Claims.
Such indemnity shall survive the transfer of such securities by the Holders or
any Underwriter.
5.3    Conduct of Indemnification Proceedings. Promptly after receipt by an
indemnified party of notice of any Claim or the commencement of any action or
proceeding involving a Claim under this Section 5, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party
pursuant to Section 5, (i) notify the indemnifying party in writing of the Claim
or the commencement of such action or proceeding; provided, that the failure of
any indemnified party to provide such notice shall not relieve the indemnifying
party of its obligations under this Section 5, except to the extent the
indemnifying party is materially prejudiced thereby, and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any indemnified
party shall have the right to employ separate counsel and to participate in the

14



--------------------------------------------------------------------------------



defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such indemnified party unless (A) the indemnifying party has agreed
in writing to pay such fees and expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such indemnified party within thirty (30) days after receiving
notice from such indemnified party that the indemnified party believes it has
failed to do so, or (C) in the reasonable judgment of any such indemnified
party, based upon advice of counsel, a conflict of interest may exist between
such indemnified party and the indemnifying party with respect to such claims
(in which case, if the indemnified party notifies the indemnifying party, in
writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such indemnified party). No indemnifying
party shall be liable for any settlement of any such claim or action effected
without its written consent, which consent shall not be unreasonably withheld.
In addition, without the consent of the indemnified party (which consent shall
not be unreasonably withheld), no indemnifying party shall be permitted to
consent to entry of any judgment with respect to, or to effect the settlement or
compromise of any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim),
unless such settlement, compromise or judgment (1) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim, (2) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party, and
(3) does not provide for any action on the part of any party other than the
payment of money damages which is to be paid in full by the indemnifying party.
5.4    Contribution. If the indemnification provided for in Section 5.1 or 5.2
from the indemnifying party for any reason is unavailable to (other than by
reason of exceptions provided therein), or is insufficient to hold harmless, an
indemnified party hereunder in respect of any Claim, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Claim in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and the indemnified party, on the other
hand, in connection with the actions which resulted in such Claim, as well as
any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. If, however, the foregoing allocation is not permitted by applicable
law, then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative faults but also the relative benefits of the indemnifying
party and the indemnified party as well as any other relevant equitable
considerations; provided, however, that for purposes of this Section 5.5, the
relative benefits received by a selling Holders shall be deemed not to exceed
the net proceeds received by such selling Holder. The obligations, if any, of
the selling Holders to contribute as provided in this Section 5.5 are several in
proportion to the relative value of their respective Registrable Securities
covered by such Registration Statement and not joint. In addition, no Person
shall be

15



--------------------------------------------------------------------------------



obligated to contribute hereunder any amounts in payment for any settlement of
any Claim effected without such Person’s consent, which shall not be
unreasonably withheld, conditioned or delayed.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.5 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by a party as a result of any Claim referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth in Section 5.4, any legal or other fees, costs or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
5.5    Other Indemnification. Indemnification similar to that specified in the
preceding Sections 5.1 and 5.2 (with appropriate modifications) shall be given
by Parent and the Holders with respect to any required registration or other
qualification of securities under any Federal or state law or regulation of any
governmental authority, other than the Securities Act. The indemnity agreements
contained herein shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract.
6.    GENERAL.
6.1    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions hereof may not be given, without the written
consent of Parent and each of the Holders.
6.2    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given (a) on the
date of delivery if delivered personally or sent via facsimile (receipt
confirmed) or (b) on the first Business Day following the date of dispatch if
sent by a nationally recognized overnight courier (providing proof of delivery),
in each case to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
if to Parent:
Alan N. Braverman
Senior Executive Vice President, General Counsel and Secretary
The Walt Disney Company
500 South Buena Vista Street (MC: 1030)
Burbank, California 91521-1030
Facsimile: (818) 569-5146
Email: alan.n.braverman@disney.com

16



--------------------------------------------------------------------------------




James M. Kapenstein
Associate General Counsel
The Walt Disney Company
500 South Buena Vista Street (MC: 1245)
Burbank, California 91521-1245
Facsimile: (818) 562-1813
Email: james.kapenstein@disney.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
Facsimile: (213) 687-5600
Attention: Brian J. McCarthy, Esq., Andrew D. Garelick, Esq.
if to the Shareholder:
5858 Lucas Valley Road
Nicasio, CA  94946
Attention: George W. Lucas, Jr.
with a copy (which shall not constitute notice) to:
Howson & Simon LLP
101 Ygnacio Valley Road, Suite 310
Walnut Creek, CA 94596
Telecopy: (925) 977-9064
Attention: Robert Bradley
with a copy to (which shall not constitute notice):
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Fax: (650) 463-2600
Attention: Christopher Kaufman, Tad Freese, Jamie Leigh
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when receipt is
acknowledged, if sent by facsimile; on the next business day, if timely
delivered to a courier guaranteeing overnight delivery; and five (5) days after
being deposited in the mail, if sent first class or certified mail, return
receipt requested, postage prepaid.

17



--------------------------------------------------------------------------------



6.3    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns;
provided, however, that, without the prior written consent of Parent, which
consent may be withheld in Parent’s sole discretion, neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any Holder to any Person other than a Permitted
Transferee.
6.4    Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be deemed to be an
original, but all of which counterparts, taken together, shall constitute one
and the same instrument.
6.5    Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (1) words of any gender shall be deemed to include each
other gender; (2) words using the singular or plural number shall also include
the plural or singular number, respectively; (3) the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (4) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (5) ”or” is not
exclusive; and (6) provisions apply to successive events and transactions.
6.6    Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
6.7    Governing Law and Jurisdiction.
(a)    This Agreement, and all claims or causes of action (whether in contract
or tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement, shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.
(b)    The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located in the County of New Castle,
State of Delaware over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby, and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action or proceeding related thereto may be heard and determined in such courts.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such

18



--------------------------------------------------------------------------------



court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)    EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
6.8    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to such subject
matter, other than those set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between Parent and the other
parties to this Agreement with respect to such subject matter.
6.9    Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
[SIGNATURE PAGE NEXT]





19



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
PARENT:
THE WALT DISNEY COMPANY
By:
/s/ James M. Kapenstein    
Name: James M. Kapenstein
Title: Associate General Counsel


[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
20





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


SHAREHOLDER:
GEORGE W. LUCAS, JR., AS TRUSTEE OF THE GEORGE W. LUCAS, JR. FOURTH AMENDED AND
RESTATED LIVING TRUST, DATED MAY 18, 2009
By:
/s/ George W. Lucas, Jr.    











[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
21



